In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
         ___________________________
              No. 02-21-00421-CV
         ___________________________

          KENDALL CAGE, Appellant

                        V.

RESIDENCES OF AUSTIN RANCH #5, LLC, Appellee


     On Appeal from County Court at Law No. 2
               Denton County, Texas
        Trial Court No. CV-2021-03955-JP


      Before Womack, Wallach, and Walker, JJ.
        Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On April 13, 2022, we notified appellant that his brief had not been filed as the

appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could dismiss

the appeal for want of prosecution unless, on or before April 25, 2022, appellant filed

with the court an appellant’s brief and an accompanying motion reasonably explaining

the brief’s untimely filing and why an extension was needed. See Tex. R. App. P.

10.5(b), 38.8(a)(1), 42.3(b). We have received no response.

      Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                       Per Curiam

Delivered: May 19, 2022




                                            2